IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-30415
                           Summary Calendar


LAWRENCE ARNOLIE

            Plaintiff - Appellant

     v.

ORLEANS SCHOOL BOARD; CAROL CHANCE; CAROL CHRISTEN

            Defendants - Appellees

                          --------------------
             Appeal from the United States District Court
          for the Eastern District of Louisiana, New Orleans
                         USDC No. 01-CV-2984-S
                          --------------------
                           September 17, 2002

Before KING, Chief Judge, and JOLLY and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Lawrence Arnolie appeals from the

district court’s grant of judgment on the pleadings to the

defendants-appellees on Arnolie’s Title VII race discrimination

and retaliation claims.

     Arnolie’s initial EEOC complaint alleged that he was given

unsatisfactory performance evaluations based on his race.      Though

Arnolie received a right-to-sue letter from the EEOC, he did not

file suit within ninety days.    Arnolie subsequently filed a

second EEOC charge alleging that his supervisor, defendant Dr.

Carol Chance, retaliated against him for filing his first EEOC

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-30415
                                  -2-

charge.   The EEOC issued Arnolie another right-to-sue letter, and

Arnolie filed the instant suit within ninety days of the issuance

of that letter.   Defendants filed an unopposed motion for

judgment on the pleadings, Fed. R. Civ. P. 12(c), arguing that

(1) Arnolie’s race discrimination claims against the Orleans

Parish School Board (the subject of his first EEOC complaint)

were time-barred; (2) Arnolie had not alleged a prima facie case

of retaliation because he did not suffer an adverse employment

action; and (3) Arnolie could not recover on his claims against

the individual defendants (Carol Chance and Carol Christen)

because they were not Arnolie’s “employers” as a matter of law.

The district court granted the motion without giving reasons.

     On appeal, Arnolie argues first that the individual

defendants are representatives of the Orleans Parish School Board

and cannot be separated from their employer.   The defendants

correctly point out that the law in this circuit is clear that

Title VII imposes liability on the employer only, and does not

impose individual liability for a Title VII claim.    See Indest v.

Freeman Decorating, Inc., 164 F.3d 258, 262 (5th Cir. 1999).

     Arnolie argues next that the activities that he complains of

as retaliatory do constitute adverse employment actions.     While

we can understand that assignment to the basement and unfavorable

evaluations certainly feel like adverse employment actions, this

court has determined that only “ultimate employment decisions”

constitute the “adverse employment actions” required for a prima

facie case of retaliation.    See Dollis v. Rubin, 77 F.3d 777,

781-82 (5th Cir. 1995).
                          No. 02-30415
                               -3-

     Finally, the district court was correct when it implicitly

ruled that the subjects of his first EEOC complaint were time

barred.

     The right to a jury trial is not absolute.   To survive a

Rule 12(c) motion for judgment on the pleadings and thereby get

to a jury, the plaintiff must plead causes of action that have

some basis in law for survival.   Arnolie has not done that here.

     The judgment of the district court is AFFIRMED.